  Case 15-10773        Doc 82        Filed 05/29/20 Entered 05/29/20 09:34:58         Desc Main
                                       Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TENNESSEE
                                     Eastern Division
In Re:
         James E. Blacknall,                                          Case No. 15-10773
         Barbara G. Blacknall,

         Debtors.                                                     Chapter 13


                           MOTION TO EXTEND PLAN PAYMENTS


         Comes now the Debtor Barbara G. Blacknall, by and through her attorney of record, and

hereby respectfully moves this Honorable Court to allow the Debtor to extend her Chapter 13

plan payments ninety (90) days or such time as the Court would allow. The Debtor requests this

action for completion of her Chapter 13 case and discharge of all listed debts.

         WHEREFORE, Debtor prays for an Order extending the plan payments by ninety (90)

days to complete her Chapter 13 case and discharge her debts.

         Respectfully submitted this the 29th day of May, 2020.

                                                /s/Louis W. Ringger, BPR No. 006559
                                                Attorney for Debtor(s)
                                                222 West Baltimore St., Suite B
                                                Jackson, Tennessee 38301
                                                (731) 421-1501
                                                bankruptcy@ringgerlaw.com


                                          Certificate of Service

         The undersigned hereby certify that a true and exact copy of the foregoing was served on the
entities listed below electronically or by U.S. mail on May 29, 2020.

                                                /s/Louis W. Ringger

Document:       Motion to Extend Plan Payments

Serve to:       Debtor
                Chapter 13 Trustee
                Matrix
